 



EXHIBIT-10.1

     
JPMORGAN CHASE BANK, N.A.
  MORGAN STANLEY SENIOR FUNDING, INC.
J.P. MORGAN SECURITIES INC.
  1585 BROADWAY
270 PARK AVENUE
  NEW YORK, NEW YORK 10036
NEW YORK, NEW YORK 10017
   
 
   
CANYON CAPITAL ADVISORS LLC
  GOLDMAN SACHS CREDIT PARTNERS L.P.
9665 WILSHIRE BOULEVARD, SUITE 200
  ONE NEW YORK PLAZA
BEVERLY HILLS, CALIFORNIA 90212
  NEW YORK, NEW YORK 10004
 
   
 
  October 3, 2006

Bally Total Fitness Holding Corporation
Senior Secured Credit Facilities
Commitment Letter
Bally Total Fitness Holding Corporation
8700 West Bryn Mawr, 2nd Floor
Chicago, Illinois 60631
Ladies and Gentlemen:
     Bally Total Fitness Holding Corporation (the “Borrower”) has advised
JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities Inc. (“JPMorgan”),
Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), Canyon Capital Advisors
LLC on behalf of its managed accounts and funds (“Canyon”) and Goldman Sachs
Credit Partners L.P. (“Goldman Sachs”; together with JPMCB, Morgan Stanley and
Canyon, the “Lead Lenders”; the Lead Lenders, together with JPMorgan, the
“Commitment Parties”) that Bally Total Fitness Holding Corporation, a Delaware
corporation (the “Borrower”), requires a tranche B term loan facility in the
amount of $205,900,000 (the “Tranche B Term Loan Facility”), a delayed-draw term
loan facility in the amount of $34,100,000 (the “Delayed-Draw Term Loan
Facility” and, together with the Tranche B Term Loan Facility, the “Term Loan
Facilities”), and a revolving credit facility in the amount of $40,000,000 (the
“Revolving Credit Facility” and, together with the Tranche B Term Loan Facility
and the Delayed-Draw Term Loan Facility, the “Facilities”) in order to refinance
the credit facilities outstanding under its Existing Credit Agreement, dated as
of November 18, 1997, as amended and restated as of October 14, 2004, as amended
(the “Existing Credit Agreement”; capitalized terms used and not otherwise
defined herein having the meaning specified therein), and to amend certain
provisions of the Existing Credit Agreement as may be agreed upon by the Lead
Lenders and the Borrower. The Facilities will be made available through an
amendment and restatement of the Existing Credit Agreement (the Existing Credit
Agreement, as amended and restated as contemplated hereby, the “Amended and
Restated Credit Agreement”).
     With regard to the foregoing, (a) JPMCB is pleased to advise you of its
commitment to provide $145,000,000 of the original principal amount of the
Facilities, (b) Morgan Stanley is pleased to advise you of its commitment to
provide $75,000,000 of the

 



--------------------------------------------------------------------------------



 



Bally Total Fitness           Holding Corporation   2   October 3, 2006

original principal amount of the Facilities, (c) Goldman Sachs is pleased to
advise you of its commitment to provide $30,000,000 of the original principal
amount of the Facilities and (d) Canyon is pleased to advise you of its
commitment to provide $30,000,000 of the original principal amount of the
Facilities, in each case allocated on a ratable basis to the Revolving Credit
Facility, the Tranche B Term Loan Facility and the Delayed-Draw Term Loan
Facility, in each case upon the terms and subject to the conditions set forth or
referred to in this commitment letter (the “Commitment Letter”) and in the
Summary of Terms and Conditions attached hereto as Exhibit A (the “Term Sheet”).
     Furthermore, JPMorgan (“Lead Arranger”) is pleased to advise you that it is
willing to act as sole exclusive lead arranger and sole bookrunner for the
Facilities and the Amended and Restated Credit Agreement upon the terms and
subject to the conditions set forth or referred to in this Commitment Letter and
in the Term Sheet. JPMorgan will be on the “left” in all marketing materials and
announcements. It is agreed that JPMCB will act as the sole and exclusive
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), that Morgan Stanley
will act as the sole and exclusive syndication agent (in such capacity, the
“Syndication Agent”) and JPMorgan will act as the sole and exclusive lead
arranger and sole bookrunner for the Facilities, and each will, in such
capacities, perform the duties and exercise the authority customarily performed
and exercised by it in such roles. You agree that no other agents, co-agents or
arrangers will be appointed, no other titles will be awarded and no compensation
(other than that expressly contemplated by the Term Sheet and the Fee Letters
referred to below) will be paid in connection with the Facilities and the
Amended and Restated Credit Agreement unless you and we shall so agree.
     Each Lead Lender anticipates, prior to or after the execution of definitive
financing documentation for the Facilities, to syndicate, through the Lead
Arranger, its commitments hereunder in respect of the Facilities to financial
institutions (together with the Lead Lenders, the “Lenders”) arranged by the
Lead Arranger and approved by the Borrower (such approval not to be unreasonably
withheld or delayed). The Lead Arranger intends to commence syndication efforts
promptly upon the execution of this Commitment Letter, and you agree actively to
assist the Lead Arranger in completing a syndication satisfactory to the
Commitment Parties and the Borrower; provided, however, the commitments
described herein are not subject to satisfactory syndication. Such assistance
shall include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your existing lending relationships,
(b) direct contact between senior management of the Borrower and the Lenders,
(c) as set forth in the next paragraph, assistance in the preparation of
materials to be used in connection with the syndication and amendment
solicitation (collectively, with the Term Sheet, the “Information Materials”)
and (d) the hosting, with the Lead Arranger, of one meeting of Lenders.
     You will assist us in preparing Information Materials, including
Confidential Information Memoranda, for distribution to existing and prospective
Lenders. You also will assist us in preparing an additional version of the
Information Materials (the “Public-Side Version”) to be used by existing and
prospective Lenders’ public-side employees and

 



--------------------------------------------------------------------------------



 



Bally Total Fitness           Holding Corporation   3   October 3, 2006

representatives (“Public-Siders”) who do not wish to receive material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrower, its affiliates and any of its securities (“MNPI”) and
who may be engaged in investment and other market related activities with
respect to any such entity’s securities or loans. Before distribution of any
Information Materials, you agree to execute and deliver to us (i) a letter in
which you authorize distribution of the Information Materials to an existing or
prospective Lender’s employees and representatives willing to receive MNPI
(“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that no
MNPI is contained therein; provided, however, that the letter described in the
preceding clauses (i) and (ii) shall be satisfactory to you and your counsel.
     The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises the Lead Arranger
in writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by the Commitment Parties for existing or
prospective Lenders (such as a lender meeting invitation, lender allocation, if
any, and funding and closing memoranda) and (b) notification of changes in the
terms of the Facilities. If you advise us that any of the foregoing should be
distributed only to Private-Siders, then Public-Siders will not receive such
materials without further discussions with you.
     The Borrower hereby authorizes the Commitment Parties to distribute drafts
of definitive documentation with respect to the Facilities to Private-Siders and
Public-Siders.
     JPMorgan, in its capacity as Lead Arranger, will manage, in consultation
with you, all aspects of the syndication, including decisions as to the
selection of institutions to be approached and when they will be approached,
when their commitments will be accepted, which institutions will participate
(subject in each case to your approval, which will not be unreasonably withheld
or delayed), the allocation of the commitments among the Lenders and the amount
and distribution of fees among the Lenders (with fees being paid to the Lead
Lenders in accordance with the Fee Letter). In its capacity as Lead Arranger,
JPMorgan will have no responsibility other than to arrange the syndication as
set forth herein and in no event shall be subject to any fiduciary or other
implied duties. Additionally, the Borrower acknowledges and agrees that, none of
the Lenders or their affiliates are advising the Borrower as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Lead Arranger shall have no
responsibility or liability to the Borrower with respect thereto.
     JPMorgan, each of the Lenders and each of their respective affiliates may
have economic interests that conflict with those of the Borrower. The Borrower
acknowledges and agrees that (i) the transactions contemplated by this
Commitment Letter and Fee Letter are arm’s-length commercial transactions
between JPMorgan and the Lenders, on the one hand, and the Borrower, on the
other, (ii) in connection therewith and with the process leading to such
transaction, each of JPMorgan and each Lender is acting solely as a principal
and not the agent or fiduciary of the Borrower, (iii) none of JPMorgan or any of
the Lenders has assumed an advisory or fiduciary responsibility in favor of the
Borrower with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether such person or any of its affiliates
has advised or is currently advising the Borrower on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in this
Commitment Letter or the Fee Letter and (iv) the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate. The Borrower
agrees that it will not claim that any of JPMorgan or any of the Lenders has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to JPMorgan, in connection with such transaction.
     To assist the Lead Arranger in its syndication efforts, you agree promptly
to prepare and provide to the Commitment Parties all information with respect to
the Borrower and the other transactions contemplated hereby, including all
financial information and projections (the “Projections”), as we may reasonably
request in connection with the arrangement and syndication of the Facilities.
You hereby represent and covenant that (a) all information, other than the
Projections (the “Information”), that has been or will be made available to any
Commitment Party by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue

 



--------------------------------------------------------------------------------



 



Bally Total Fitness           Holding Corporation   4   October 3, 2006

statement to your knowledge of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
and (b) the Projections that have been or will be made available to any
Commitment Party by you or any of your representatives have been or will be
prepared in good faith based upon assumptions believed to be reasonable at the
time such Projections were prepared and delivered, it being understood that
projections are by their nature uncertain, no assurances are given that such
projection will be attained and actual results could materially differ. You
understand that in arranging and syndicating the Facilities we may use and rely
on the Information and Projections without independent verification thereof.
     As consideration for each Lead Lender’s commitments and agreements
hereunder and the Lead Arranger’s agreement to perform the services described
herein, you agree to pay to JPMCB (for allocation as provided in the Fee Letter)
the nonrefundable fees set forth in the Term Sheet, the Fee Letter dated the
date hereof and delivered herewith (the “Fee Letter”) and the Administration Fee
Letter dated the date hereof and delivered herewith (the “Administration Fee
Letter” and, together with the Fee Letter, the “Fee Letters”).
     Each Lead Lender’s commitments and agreements hereunder and the agreements
of the Lead Arranger to perform its services described herein are subject to
(a) there not occurring or becoming known to us since the date hereof any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on the business, operations, property or financial
condition of the Borrower and its subsidiaries, taken as a whole (other than as
disclosed in the Borrower’s reports filed with the SEC on Form 10-K for its
fiscal year ended December 31, 2005, on Form 10-Q filed for its fiscal quarters
ended March 31, 2006 and June 30, 2006 and on Form 8-K in 2006 prior to the date
hereof (the “Public Filings”)), (b) our not becoming aware after the date hereof
of any information or other matter materially and adversely affecting the
Borrower or the transactions contemplated hereby which is inconsistent with any
such information or other matter disclosed to us prior to the date hereof,
(c) there not having occurred a material disruption of or material adverse
change in financial, banking or capital market conditions that, in our
reasonable judgment, could materially impair the arranging and syndication of
the Facilities, (d) our satisfaction that prior to and during the arranging of
the Facilities and the consent solicitation in respect of the Amended and
Restated Credit Agreement there shall be no competing offering, placement or
arrangement of any debt securities or bank financing by or on behalf of the
Borrower or any subsidiary thereof (other than those financings described to you
prior to the date hereof), (e) the negotiation, execution and delivery on or
before October 31, 2006 of definitive documentation with respect to the
Facilities on terms substantially similar to the Term Sheet reasonably
satisfactory to each Lead Lender and its counsel and the Borrower and its
counsel and (f) the other conditions set forth or referred to in the Term Sheet.
The terms and conditions of each Lead Lender’s commitments and agreements
hereunder and of the Facilities are not limited to those set forth herein and in
the Term Sheet. Those matters that are not covered by the provisions hereof and
of the Term Sheet are subject to the reasonable approval and agreement of each
of the Commitment Parties and the Borrower.

 



--------------------------------------------------------------------------------



 



Bally Total Fitness           Holding Corporation   5   October 3, 2006

     You agree (a) to indemnify and hold harmless each Commitment Party, its
respective affiliates and their respective officers, directors, employees,
advisors, and agents (each, an “indemnified person”) from and against any and
all losses, claims, damages and liabilities to which any such indemnified person
may become subject arising out of or in connection with this Commitment Letter,
the Facilities, the use of the proceeds thereof, any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person within thirty days of written demand (together
with appropriate back-up documentation) for any legal or other expenses incurred
in connection with investigating or defending any of the foregoing, provided
that the foregoing indemnity will not, as to any indemnified person, apply to
losses, claims, damages, liabilities or related expenses to the extent they are
found by a final, non-appealable judgment of a court to arise from the willful
misconduct, bad faith or gross negligence of such indemnified person, and (b) to
reimburse each Commitment Party and its affiliates within thirty days of written
demand (together with appropriate back-up documentation) for all reasonable
out-of-pocket expenses (including syndication expenses, reasonable out-of-pocket
travel expenses, and reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, acting as counsel for the Commitment Parties) incurred
in connection with the Facilities and any related documentation (including this
Commitment Letter, the Term Sheet, the Fee Letters and the definitive financing
documentation) or the administration, amendment, modification or waiver thereof.
No indemnified person shall be liable for any damages arising from the use by
unauthorized persons of Information, Projections or other materials sent through
electronic, telecommunication or other information transmission systems that are
intercepted by such persons. Neither the Borrower and its subsidiaries nor any
indemnified person shall be liable for any punitive, indirect or consequential
damages in connection with its activities related to the Facilities.
     You acknowledge that each Lead Lender and its affiliates (the term “Lead
Lender” being understood to refer hereinafter in this paragraph to include such
affiliates) may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. No Lead Lender will use confidential information obtained from
you by virtue of the transactions contemplated by this Commitment Letter or its
other relationships with you in connection with the performance by such Lead
Lender of services for other companies, and such Lead Lender will not furnish
any such information to other companies. You also acknowledge that no Lead
Lender has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.
     This Commitment Letter shall not be assignable by you without the prior
written consent of each Commitment Party (and any purported assignment without
such consent shall be null and void), is intended to be solely for the benefit
of the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken

 



--------------------------------------------------------------------------------



 



Bally Total Fitness           Holding Corporation   6   October 3, 2006

together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by facsimile transmission or electronic transmission
of a PDF (or similar file) shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letters are the only
agreements that have been entered into among us with respect to the Facilities
and the Amended and Restated Credit Agreement, and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York.
     Each party hereto consents to the nonexclusive jurisdiction and venue of
the state or federal courts located in the City of New York. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the state or federal courts located in the City of New York
and (b) any right it may have to a trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Commitment Letter, the Term Sheet, the transactions
contemplated hereby or the performance of services hereunder.
     This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter, the Term Sheet or the Fee Letters nor any of
their terms or substance shall be disclosed, directly or indirectly, to any
other person except (a) to your directors, officers, employees, agents and
advisors who are directly involved in the consideration of this matter or (b) as
may be compelled in a judicial or administrative proceeding or as otherwise
required by law (in which case you agree to inform us promptly thereof),
provided, that the foregoing restrictions shall cease to apply after this
Commitment Letter has been accepted by you and, provided further, that in any
event (other than as described in clauses (a) and (b) above) you shall not
disclose either Fee Letter or the terms and substance thereof. Each Commitment
Party agrees to treat all non-public information provided to them by or on
behalf of the Borrower hereunder confidentially in accordance with their
customary practices.
     Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower and each Guarantor (as
defined in the Term Sheet), which information includes names and addresses and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
     The reimbursement, indemnification and confidentiality provisions contained
herein and in the Fee Letters shall remain in full force and effect regardless
of whether definitive financing documentation shall be executed and delivered
and notwithstanding the termination of this Commitment Letter or any Commitment
Party’s commitments or agreements hereunder.
     If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letters by
returning to JPMCB executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on October 4, 2006. The Commitment Parties’
respective commitments and agreements

 



--------------------------------------------------------------------------------



 



Bally Total Fitness           Holding Corporation   7   October 3, 2006

herein will expire at such time in the event JPMCB has not received such
executed counterparts in accordance with the immediately preceding sentence.
[Rest of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     JPMCB, JPMorgan, Morgan Stanley, Goldman Sachs and Canyon are pleased to
have been given the opportunity to assist you in connection with this important
financing.

            Very truly yours,

JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:        

            J.P.MORGAN SECURITIES INC.
      By:           Name:           Title:           MORGAN STANLEY SENIOR
FUNDING, INC.
      By:           Title: Authorized Signatory       GOLDMAN SACHS CREDIT
PARTNERS L.P.
      By:           Title: Authorized Signature       CANYON CAPITAL ADVISORS
LLC
  on behalf of its managed accounts and funds
      By:           Title:             

Commitment Letter

 



--------------------------------------------------------------------------------



 



Accepted and agreed to
as of the date first
written above by:
BALLY TOTAL FITNESS HOLDING CORPORATION

            By:         Name:         Title:        

Commitment Letter

 



--------------------------------------------------------------------------------



 



Exhibit A
BALLY TOTAL FITNESS HOLDING CORPORATION
SENIOR SECURED CREDIT FACILITIES
Summary of Terms and Conditions
October 2006
     Bally Total Fitness Holding Corporation, a Delaware corporation (the
“Borrower”) requires a term loan facility in the amount of $205,900,000 (the
“Tranche B Term Loan Facility”), a delayed-draw term loan facility in the amount
of $34,100,000 (the “Delayed-Draw Term Loan Facility” and together with the
Tranche B Term Loan Facility, the “Term Loan Facilities”) and a revolving credit
facility in the amount of $40,000,000 (the “Revolving Credit Facility” and,
together with the Term Loan Facilities, the “Facilities”) in order to refinance
its Credit Agreement, dated as of November 18, 1997, as amended and restated as
of October 14, 2004, as amended (the “Existing Credit Agreement”), and to amend
certain provisions of the Existing Credit Agreement. The Facilities will be made
available through an amendment and restatement of the Existing Credit Agreement
(the Existing Credit Agreement, as amended and restated, the “Amended and
Restated Credit Agreement”). Except as contemplated by this Summary of Terms and
Conditions, the terms and provisions of the Existing Credit Agreement shall
remain the same. Capitalized terms defined in the Existing Credit Agreement and
not otherwise defined herein are used herein as therein defined. Set forth below
is a summary of the terms and conditions for the Facilities and the Amended and
Restated Credit Agreement:
I. Parties

     
Borrower:
  Bally Total Fitness Holding Corporation (the “Borrower”).
 
   
Guarantors:
  Each of the Borrower’s direct and indirect domestic subsidiaries other than
Unrestricted Subsidiaries, Lincoln Indemnity Company, Finance Subsidiaries and
Real Estate Financing Subsidiaries (the “Guarantors”; the Borrower and the
Guarantors, collectively, the “Credit Parties”).
 
   
Sole and Exclusive
   
Lead Arranger
   
and Sole Bookrunner:
  J.P.Morgan Securities Inc. (in such capacity, the “Lead Arranger”).
 
   
Administrative Agent:
  JPMorgan Chase Bank, N.A. (“JPMCB” and, in such capacity, the “Administrative
Agent”).
 
   
Syndication Agent:
  Morgan Stanley Senior Funding, Inc. (“Morgan Stanley” and, in such capacity,
the “Syndication Agent”).

 



--------------------------------------------------------------------------------



 



2

     
Lenders:
  A syndicate of banks, financial institutions and other entities (including
JPMCB, Morgan Stanley, Canyon Capital Advisors LLC (“Canyon”) and Goldman Sachs
Credit Partners L.P. (“Goldman Sachs”)) either constituting lenders under the
Existing Credit Agreement that have consented to the Amended and Restated Credit
Agreement or identified by JPMCB and arranged by the Lead Arranger and
reasonably acceptable to the Borrower (collectively, the “Lenders”).

II. Revolving Credit Facility

     
Type and Amount of Facility:
  Revolving credit facility (the “Revolving Credit Facility”) in the amount of
$40,000,000 (the commitments thereunder, the “Revolving Credit Commitments” and
the loans thereunder, the “Revolving Credit Loans”).
 
   
Availability:
  The Revolving Credit Facility shall be available on a revolving basis during
the period commencing on the Closing Date (as hereinafter defined) and ending on
the earlier of (i) October 1, 2010 and (ii) the Early Maturity Date (such
earlier date, the “Revolving Credit Termination Date”). As used herein, “Early
Maturity Date” means the date 14 days prior to the maturity date of the
Borrower’s 9-7/8% Senior Subordinated Notes due 2007 (the “Senior Subordinated
Notes”), including if all such Senior Subordinated Notes have been extended (as
extended from time to time); provided, however such extended maturity date for
the Facilities shall not be later than October 1, 2010. To the extent the Senior
Subordinated Notes are not otherwise extended, the Senior Subordinated Notes
shall be repaid, renewed or extended on terms reasonably satisfactory to
JPMorgan by their maturity date; provided, however, a refinancing, renewal or
other extension on terms consistent with or better than the existing Senior
Subordinated Notes Indenture shall be acceptable to JPMorgan and provided,
further that the consent of JPMorgan shall not be required for (i) the issuance
of common equity of the Borrower to holders of Senior Subordinated Notes as
consideration for amendments and or extensions, (ii) increases in interest rates
on the Senior Subordinated Notes which are payable in kind at the Borrower’s
option, (iii) other amendments or revisions which do not require cash payments
and which are not adverse to the Lenders and (iv) reimbursement of out-of-pocket
expenses of such holders (“Permitted Subordinated Indenture Amendments”).
 
   
Letters of Credit:
  The Revolving Credit Facility shall be available for the issuance of letters
of credit (the “Letters of Credit”) by JPMCB and, with the consent of the
Administrative Agent,

 



--------------------------------------------------------------------------------



 



3

     
 
  any other Lender designated by the Borrower (in such capacity, the “Issuing
Lender”). No Letter of Credit shall have an expiration date after the date which
is five business days prior to the Revolving Credit Termination Date.
 
   
 
  Letters of Credit outstanding under the Existing Credit Agreement shall be
deemed to be issued under the Amended and Restated Credit Agreement.
 
   
 
  Drawings under any Letter of Credit shall be reimbursed by the Borrower
(whether with its own funds or with the proceeds of Revolving Credit Loans) no
later than the business day following notice. To the extent that the Borrower
does not so reimburse the Issuing Lender, the Lenders under the Revolving Credit
Facility shall be irrevocably and unconditionally obligated to reimburse the
Issuing Lender on a pro rata basis.
 
   
 
  The unconditional obligation of Lenders under the Revolving Credit Facility
shall apply to Letters of Credit which expire after the Early Maturity Date.
 
   
Maturity:
  The Revolving Credit Termination Date.
 
   
Purpose:
  The proceeds of the Revolving Credit Loans shall be used for general corporate
purposes, including to finance permitted expansions and investments, and to
finance working capital needs.

III. Term Loan Facilities

     
Types and Amounts of
   
Facilities:
  Tranche B Term Loan Facility: A tranche B term loan facility (the “Tranche B
Term Loan Facility”) in an aggregate principal amount of $205,900,000 (the
commitments thereunder, the “Tranche B Term Commitments”, and the loans
thereunder, the “Tranche B Term Loans”).
 
   
 
  Delayed-Draw Term Loan Facility: A delayed-draw term loan facility (the
“Delayed-Draw Term Loan Facility”; together with the Tranche B Term Loan
Facility, the “Term Loan Facilities”; and the Term Loan Facilities together with
the Revolving Credit Facility, the “Facilities”) in an aggregate original
principal amount of $34,100,000 (the commitments thereunder, the “Delayed-Draw
Commitments”; together with the Tranche B Term Commitments, the “Term

 



--------------------------------------------------------------------------------



 



4

     
 
  Commitments”; the Term Commitments together with the Revolving Credit
Commitments, the “Commitments”); the loans thereunder, the “Delayed-Draw Term
Loans”; together with the Tranche B Term Loans, the “Term Loans”; and the Term
Loans together with any Revolving Credit Loans, the “Loans”).
 
   
Availability:
  The Tranche B Term Loans shall be made in a single drawing on the Closing
Date.
 
   
 
  The Delayed-Draw Term Loans may be made no more frequently than monthly and in
a minimum amount of $1,000,000 during the period commencing on the Closing Date
and ending on the day which is 18 months after the Closing Date.
 
   
Maturity:
  The earlier to occur of (i) October 1, 2010 and (ii) the Early Maturity Date
(such earlier date, the “Term Loan Termination Date”).
 
   
Amortization:
  The Tranche B Term Loans shall be repayable in equal consecutive quarterly
installments, beginning October 31, 2007, in an amount equal to 0.25% of the
original principal amount of the Term Loans; provided, that the entire balance
of unpaid principal outstanding on the Term Loans shall be repaid on the Term
Loan Termination Date.
 
   
 
  The Delayed-Draw Term Loans shall be repaid in a single installment on the
Term Loan Termination Date.
 
   
Proceeds:
  The proceeds of the Tranche B Term Loans shall be used to refinance
indebtedness of the Borrower under the term loan facility and the revolving
credit facility outstanding under the Existing Credit Agreement, and to pay fees
and expenses related to such refinancing.
 
   
 
  The remaining proceeds of the Tranche B Term Loans may be used for other
general corporate purposes of the Borrower and its subsidiaries including,
without limitation, to finance their working capital needs.
 
   
 
  The proceeds of the Delayed-Draw Term Loans may be used to finance or
refinance capital expenditures made by the Borrower and/or its subsidiaries
after the Closing Date.

 



--------------------------------------------------------------------------------



 



5
IV. Certain Payment Provisions Applicable to the Facilities

     
Fees and Interest Rates:
  As set forth on Annex I.
 
   
Optional Prepayments and
   
Commitment Reductions:
  Loans may be prepaid and Commitments may be reduced by the Borrower in minimum
amounts substantially as set forth in the Existing Credit Agreement.
 
   
 
  Optional and mandatory prepayments of the Term Loans (including reductions of
unutilized Delayed-Draw Commitments) made on or prior to the first anniversary
of the Closing Date shall be accompanied by a prepayment premium equal to 1% of
the principal amount to be prepaid (or reduced); provided that such prepayment
premium shall not be payable with respect to (i) mandatory prepayments based on
excess cash flow or (ii) the first $25,000,000 of mandatory prepayments made
from asset sales if option (A) of clause (i) in the next succeeding paragraph is
selected.
 
   
Mandatory Prepayments:
  The Term Loans shall be prepaid, the Delayed-Draw Term Commitments shall be
permanently reduced and outstanding Revolving Credit Loans shall be prepaid (but
Revolving Credit Commitments shall not be reduced) by (i) 100% of the net
proceeds of any sale or other disposition (including as a result of casualty or
condemnation) by the Borrower or any of its restricted subsidiaries of any
assets (subject to exceptions to be agreed upon; provided that, at the
Borrower’s option, the Borrower and its restricted subsidiaries may retain
either (A) up to $25 million of net cash proceeds from Permitted Sale/Leasebacks
and up to $25 million of net cash proceeds from Non-Core Asset Sales (as each
such term is defined below under “Negative Covenants”) and, thereafter, may
retain 50% of incremental net cash proceeds from Permitted Sale/Leasebacks and
Non-Core Asset Sales up to an aggregate amount of $25 million of incremental net
cash proceeds or (B) up to $50 million of net cash proceeds from Permitted
Sale/Leasebacks and/or Non-Core Asset Sales), (ii) 100% of the net proceeds of
the incurrence of any indebtedness by the Borrower or any of its restricted
subsidiaries (subject to exceptions to be agreed upon), and (iii) 50% of excess
cash flow (to be defined in a manner consistent with the Existing Credit
Agreement) for each fiscal year of the Borrower (commencing with the 2006 fiscal
year).
 
   
 
  All such amounts shall be applied, first, to the prepayment of the Term Loans,
second, to the permanent reduction of the Delayed-Draw Term Commitments and,
third, to the prepayment of the Revolving Credit Loans. Each such prepayment of
the Term Loans shall be applied to the Delayed-Draw Term Loans and the Tranche B
Term Loans ratably and to the installments thereof in the direct order of

 



--------------------------------------------------------------------------------



 



6

     
 
  maturity and may not be reborrowed.
 
   
 
  The Revolving Credit Loans shall be prepaid and the Letters of Credit shall be
cash collateralized or replaced to the extent such extensions of credit exceed
the amount of the Revolving Credit Commitments.

V. Collateral

     
 
  The obligations of each Credit Party in respect of the Facilities shall be
secured ratably with the obligations under any Interest Rate Hedging Agreement
with any person which is a Lender (or any Affiliate thereof) at the time such
Interest Rate Hedging Agreement is entered into and up to $10,000,000 of cash
management obligations, by a perfected first priority security interest (or,
with respect to any item of collateral, such other priority as currently secures
the Existing Credit Agreement) in substantially all of its tangible and
intangible assets (including, without limitation, accounts receivables,
intellectual property, owned real property, leased real property (to the extent
required by the Existing Credit Agreement) and all of the capital stock of each
of the Borrower’s direct and indirect domestic subsidiaries and 65% of the
capital stock of each of the Borrower’s first-tier foreign subsidiaries unless
such a pledge of the foreign subsidiary’s capital stock would result in
materially adverse tax consequences or is not legally permissible).
Notwithstanding the foregoing, the collateral shall not include the capital
stock of Lincoln Indemnity Company or any Subsidiaries of Unrestricted
Subsidiaries.

VI. Certain Conditions

     
Initial Conditions:
  The effectiveness of the Amended and Restated Credit Agreement, as well as the
availability of the Facilities, shall be conditioned upon satisfaction (or
waiver) of, among other things, the “on-going conditions” set forth below and
the following conditions precedent (the date upon which all such conditions
precedent shall be satisfied, the “Closing Date”) on or before October 31, 2006:
 
   
 
  (a)   The Amended and Restated Credit Agreement, and confirmations, amendments
and/or restatements of related credit and collateral documentation (the “Amended
and Restated Credit Documentation” and, together with the Amended and Restated
Credit Agreement, the “Credit Documentation”) shall have been executed and
delivered by each Credit Party and the Lenders as appropriate. The Credit
Documentation shall be substantially similar to the Existing

 



--------------------------------------------------------------------------------



 



7

     
 
  Credit Agreement and related credit and collateral documents, with such
changes as are needed to reflect the terms set forth in this Term Sheet or are
mutually agreed to by the Borrower and the Lenders.
 
   
 
  (b)   The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all reasonable expenses for which
invoices have been presented, on or before the Closing Date.
 
   
 
  (c)   All necessary material consents to the financing contemplated hereby and
the collateral security therefor shall have been obtained and be in full force
and effect.
 
   
 
  (d)   All action required to create, perfect and preserve the priority of the
Liens on the collateral for the Facilities (and the guarantees thereof) shall
have been taken (including the filing of UCC financing statements, recording of
mortgages and filings with respect to intellectual property); provided that real
estate collateral matters may be completed by the date which is 60 days after
the Closing Date.
 
   
 
  (e)   The Lenders shall have received such legal opinions (including opinions
as to New York law matters and no conflicts with respect to the existing senior
notes and senior subordinated notes indenture of the Borrower), documents and
other instruments as are customary for transactions of this type or as they may
reasonably request, it being agreed that the requirements of this paragraph
shall be substantially consistent with the corresponding opinions, documents and
instruments delivered in connection with the Existing Credit Agreement to the
extent applicable.
 
   
 
  (f)   The Borrower shall have paid all unpaid accrued interest, fees
(including fronting fees in respect of all Letters of Credit outstanding under
the Existing Credit Agreement) and commissions under the Existing Credit
Agreement. The Lenders shall have made such payments among themselves and to
lenders under the Existing Credit Agreement as directed by the Administrative
Agent in order that all amounts outstanding under the revolving credit facility
under the Existing Credit Agreement shall have been repaid in full with the
proceeds of Tranche B Term Loans and the Facilities shall be appropriately
allocated among the Lenders.
 
   
 
  (g)   The chief financial officer of the Borrower shall have delivered a
certificate in form and substance reasonably

 



--------------------------------------------------------------------------------



 



8

     
 
  satisfactory to the Administrative Agent demonstrating in reasonable detail
that the Amended and Restated Credit Agreement and related obligations
(including cash management obligations) do not and will not violate the existing
senior notes or senior subordinated notes indenture of the Borrower and its
subsidiaries.
 
   
 
  (h)   The Borrower shall have delivered to the Lenders a financial forecast,
including income statements, balance sheets and cash flow statements through
2010, in form and substance reasonably satisfactory to the Administrative Agent.
 
   
On-Going Conditions:
  The making of each extension of credit shall be conditioned upon (a) the
accuracy in all material respects of all representations and warranties in the
Credit Documentation (including, without limitation, the senior debt
representation), (b) there being no default or event of default in existence at
the time of, or after giving effect to the making of, such extension of credit
and (c) there shall not have occurred since the Closing Date any event,
development or circumstance which has had or could reasonably be expected to
have a Material Adverse Effect. As used herein and in the Credit Documentation a
“Material Adverse Effect” shall mean a material adverse effect on (x) the
business, operations, property or financial condition of the Borrower and its
subsidiaries taken as a whole (other than as disclosed in the Public Filings),
(y) the validity or enforceability of any of the Credit Documentation or the
rights and remedies of the Administrative Agent and the Lenders thereunder or
(z) the ability of the Borrower and its subsidiaries taken as a whole to perform
their respective obligations under the Credit Documentation.

VII. Certain Documentation Matters

     
 
  The Credit Documentation shall contain representations, warranties, covenants
and events of default customary for financings of this type and consistent with
the Existing Credit Agreement and other terms reasonably deemed appropriate by
the Administrative Agent and reasonably agreed to by the Borrower, including,
without limitation:

 



--------------------------------------------------------------------------------



 



9

     
Representations and
   
Warranties:
  Financial statements; absence of undisclosed liabilities; existence;
compliance with law; power and authority; enforceability of Credit
Documentation; no conflict with law or contractual obligations; no material
litigation; no default; ownership of property; liens; intellectual property;
taxes; Federal Reserve regulations; ERISA; Investment Company Act; subsidiaries;
restrictions on subsidiaries; senior debt; environmental matters; accuracy of
disclosure; and creation and perfection of security interests.
 
   
Affirmative Covenants:
  Delivery of financial statements relating to the Borrower and its subsidiaries
(it being understood that a going-concern qualification or a Sarbanes-Oxley
qualification by the Borrower’s auditors shall not be a default or event of
default under the Facilities provided the Borrower is otherwise in compliance
with the terms of the Facilities, including the financial covenants), reports,
accountants’ letters, projections, officers’ certificates and other information
reasonably requested by the Lenders (including monthly compliance reports);
delivery of 13-week cash forecasts, updated monthly, in form and substance
reasonably satisfactory to the Administrative Agent; payment of other
obligations; continuation of business and maintenance of existence and material
rights and privileges; compliance with laws; maintenance of property and
insurance; ownership of subsidiaries; maintenance of books and records; right of
the Lenders to inspect property and books and records; notices of defaults,
litigation, labor controversies and other material events; material notices from
holders of subordinated debt; ERISA compliance; enforcement of tax agreements;
compliance with environmental laws; further assurances (including, without
limitation, with respect to security interests in after-acquired property); use
of proceeds; and payment of real estate taxes.
 
   
 
  In addition, the Borrower will agree to raise at least $20 million of
additional net cash proceeds on or prior to December 31, 2006 from Permitted
Sale/Leasebacks and/or Non-Core Asset Sales.
 
   
Financial Covenants:
  (a) Minimum LTM Consolidated Cash EBITDA (to be defined in a manner reasonably
satisfactory to the Administrative Agent and the Borrower), tested monthly.

 



--------------------------------------------------------------------------------



 



10

     
 
  (b) Minimum Liquidity (to be defined in a manner reasonably satisfactory to
the Administrative Agent and the Borrower), tested monthly.
 
   
Negative Covenants:
  Limitations on: indebtedness; liens; guarantee obligations; mergers,
consolidations, liquidations, dissolutions and mergers; sales of assets;
investments and restricted payments; payments and modifications of subordinated
and other debt instruments; transactions with affiliates; sale and leasebacks;
changes in fiscal year; negative pledge clauses; changes in lines of business;
finance subsidiaries; unrestricted subsidiaries; and amendments to the Tax
Allocation and Indemnity Agreement, dated as of January 9, 1996.
 
   
 
  The negative covenants in the Existing Credit Agreement will be revised as
required by the Administrative Agent, including the following revisions:
 
   
 
 
•    The Borrower will be permitted to sell non-core assets to be agreed upon
for fair market value (“Non-Core Asset Sales”).
 
   
 
 
•     The Borrower will be permitted to enter into sale/leaseback transactions
at fair market value having terms reasonably satisfactory to the Administrative
Agent (together with appropriate documentation that the resulting obligations
are permitted by the Borrower under the existing senior notes and senior
subordinated notes indentures) with respect to certain fitness centers to be
agreed upon (“Permitted Sale/Leasebacks”).
 
   
 
 
•     The Borrower and its subsidiaries will not be permitted to sell assets
(subject to exceptions to be agreed upon as long as the net cash proceeds
thereof are applied to permanently reduce the Facilities) except for Non-Core
Asset Sales and Permitted Sale/Leasebacks.
 
   
 
 
•     The Borrower and its subsidiaries will not be permitted to issue or incur
additional debt (subject to de minimis exceptions) unless the net cash proceeds
thereof are used to permanently reduce the Facilities.
 
   
 
 
•     The ability of the Borrower and its subsidiaries to finance assets with
third parties will be limited.
 
   
 
 
•     The negative covenants will be amended (including, without limitation, the
negative covenants with respect to

 



--------------------------------------------------------------------------------



 



11

     
 
 
      Indebtedness and Liens) to permit the Borrower and its subsidiaries to
(i) finance insurance premiums and (ii) obtain letters of credit, including
letters of credit in favor of Lincoln Indemnity (it being agreed that such
letter of credit obligations may be secured by up to $4.0 million of cash
collateral to the extent the Borrower and its restricted subsidiaries have
received at least $4.0 million of net cash proceeds from the Permitted
Sale/Leasebacks and/or Non-Core Asset Sales).
 
   
 
 
•     The Borrower and its subsidiaries shall be permitted to enter into and
make investments in joint ventures by contributing assets (provided that the
amount of cash to be contributed shall not exceed the amount permitted by the
general investment basket set forth in the Existing Credit Agreement) on terms
to be agreed upon.
 
   
 
 
•     The Borrower shall be able to enter into Permitted Subordinated Indenture
Amendments.
 
   
Events of Default:
  Nonpayment of principal when due; nonpayment of interest, fees or other
amounts when due (subject to a grace period consistent with the Existing Credit
Agreement); material inaccuracy of representations and warranties; violation of
covenants (subject, in the case of certain affirmative covenants, to a grace
period set forth in the Existing Credit Agreement); cross-default (as set forth
in the Existing Credit Agreement with a 28 day grace period (rather than a 10
day grace period) for all subsequent periods for defaults under the existing
senior notes and senior subordinated notes indentures related to delivery of
financial statements); bankruptcy events; certain ERISA events; judgments in
excess of $5,000,000; actual or asserted invalidity or impairment of any
guarantee or security document, subordination provisions or security interest;
condemnation of certain property; payments in excess of $10,000,000 with respect
to fines, penalties and similar payments with respect to matters disclosed in
the Public Filings; and a change of control.
 
   
Voting:
  Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding not less than 51% of the aggregate amount of the
Loans, participations in Letters of Credit and unused Commitments under the
Facilities (the “Majority Lenders”), except that (a) the consent of each Lender
directly affected thereby shall be required with respect to (i) reductions in
the amount or

 



--------------------------------------------------------------------------------



 



12

     
 
  extensions of scheduled principal installments or the scheduled final date of
maturity of any Loan, (ii) reductions in the rate of interest or any fee or
other amount or extensions of any scheduled due date thereof, and (iii)
increases in the amount or extension of the expiry date of any Lender’s
Commitment and (b) the consent of 100% of the Lenders shall be required with
respect to (i) modifications to any of the voting percentages and (ii) releases
of all or substantially all of the Guarantors or of all or substantially all of
the collateral. The Credit Documentation will provide for customary lender
replacement rights, including, without limitation, regarding non-consenting
Lenders in respect of amendment or waiver requests requiring the approval of all
Lenders for which the approval of the Majority Lenders has been obtained.
 
   
Assignments
   
And Participations:
  The Lenders shall be permitted to assign and sell participations in their
Loans and Commitments, subject, in the case of assignments, to the consent of
the Administrative Agent, the Issuing Lender and the Borrower (which consent in
each case shall not be unreasonably withheld and shall not be required from the
Borrower during the existence of a default or Event of Default or if the
assignment is to an affiliate, an Approved Fund or to an existing Lender);
provided that any assignment of a Term Loan, a Term Commitment or a Delayed-Draw
Commitment shall not require the consent of the Issuing Lender or, with respect
to assignments to an affiliate, an Approved Fund or to an existing Lender, the
Administrative Agent. In the case of partial assignments (other than to another
Lender, an Approved Fund or to an affiliate of a Lender), the minimum assignment
amount shall be $1,000,000 in each case unless otherwise agreed by the Borrower,
the Issuing Lender and the Administrative Agent. Participants shall have the
same benefits as the Lenders with respect to yield protection and increased cost
provisions. Voting rights of participants shall be limited to those matters with
respect to which the affirmative vote of the Lender from which it purchased its
participation would be required as a directly affected Lender as described under
“Voting” above. Pledges of Loans in accordance with applicable law shall be
permitted without restriction.
 
   
Yield Protection:
  The Credit Documentation shall contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law and from the
imposition of or

 



--------------------------------------------------------------------------------



 



13

     
 
  changes in withholding or other taxes and (b) indemnifying the Lenders for
“breakage costs” incurred in connection with, among other things, any prepayment
of a Eurodollar Loan (as defined in Annex I) on a day other than the last day of
an interest period with respect thereto.
 
   
Expenses and
   
Indemnification:
  The Borrower shall pay (a) all reasonable out-of-pocket expenses of JPMCB, the
Administrative Agent and the Lead Arranger associated with the syndication of
the Facilities and the preparation, execution, delivery and administration of
the Credit Documentation and any amendment or waiver with respect thereto
(including the reasonable fees and disbursement charges of counsel) and (b) all
reasonable out-of-pocket expenses of the Administrative Agent, the Lead Arranger
and the other Lenders (including the reasonable fees, disbursements and other
charges of counsel) in connection with the enforcement of the Credit
Documentation.
 
   
 
  The Administrative Agent, the Syndication Agent, the Lead Arranger and the
Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will be indemnified and held harmless against
any loss, liability, cost or expense incurred in respect of the financing
contemplated hereby or the use or the proposed use of proceeds thereof (except
to the extent resulting from the gross negligence, bad faith or willful
misconduct of the indemnified party).
 
   
Governing Law and Forum:
  State of New York.
 
   
Counsel to the Administrative
   
Agent, the Syndication Agent
   
and the Lead Arranger:
  Simpson Thacher & Bartlett LLP.

 



--------------------------------------------------------------------------------



 



Annex I
Interest and Certain Fees

     
Interest Rate Options:
  The Borrower may elect that the Loans comprising each borrowing bear interest
at a rate per annum equal to:
 
   
 
  (i) the Reference Rate plus the Applicable Margin; or
 
   
 
  (ii) the Eurodollar Rate plus the Applicable Margin.
 
   
 
  As used herein:
 
   
 
  “Reference Rate” means the higher of (i) the rate of interest publicly
announced by JPMCB as its prime rate in effect at its principal office in New
York City (the “Prime Rate”) and (ii) the federal funds effective rate from time
to time plus 0.5%.
 
   
 
  “Eurodollar Rate” means the rate appearing on page 3750 of the Telerate
Service (adjusted for statutory reserve requirements for eurocurrency
liabilities) as the rate for eurodollar deposits for one, two, three or six
months (as selected by the Borrower).
 
   
 
  The applicable margins (the “Applicable Margins”) shall be (i) in the case of
Loans bearing interest based upon the Eurodollar Rate, 4.75% and (ii) in the
case of Loans bearing interest based upon the Reference Rate, 3.75%.
 
   
Interest Payment Dates:
  In the case of Loans bearing interest based upon the Reference Rate
(“Reference Rate Loans”), quarterly in arrears.
 
   
 
  In the case of Loans bearing interest based upon the Eurodollar Rate
(“Eurodollar Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.
 
   
Commitment Fees:
  The Borrower shall pay a commitment fee calculated at a rate per annum equal
to .50% on the average daily unused portion of the Revolving Credit Commitments,
payable quarterly in arrears. The Borrower shall pay a commitment fee calculated
at a rate per annum equal to 1.00% on the daily unused portion of the
Delayed-Draw Term Commitments, payable in arrears on a quarterly basis and on
each date Delayed-Draw Term Loans are made.

 



--------------------------------------------------------------------------------



 



2

     
Letter of Credit Fees:
  The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin for Eurodollar Loans set forth
above on the face amount of each such Letter of Credit. Such commission shall be
shared ratably among the Lenders participating in the Revolving Credit Facility
(including the Issuing Lender) and shall be payable quarterly in arrears.
 
   
 
  A fronting fee equal to .25% per annum on the face amount of each Letter of
Credit shall be payable quarterly in arrears to the Issuing Lender for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Lender for its own account.
 
   
Default Rate:
  At any time when the Borrower is in default in the payment of any amount of
principal due under the Facilities, such amount shall bear interest at 2% above
the rate otherwise applicable thereto. Overdue interest, fees and other amounts
shall bear interest at 2% above the rate applicable to Reference Rate Loans. All
principal of the Loans shall bear interest at 2% above the rate otherwise
applicable thereto upon the occurrence of an Event of Default based on the
Borrower’s failure to make payments when due under the Facilities.
 
   
Rate and Fee Basis:
  All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of Reference Rate Loans the interest rate payable on
which is then based on the Prime Rate) for actual days elapsed.

 